IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-78,004-01


                        EX PARTE ADAM RAY CAICEDO, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. 0802114-A IN THE 371ST DISTRICT COURT
                             FROM TARRANT COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated

robbery and sentenced to twenty-five years’ imprisonment. The Second Court of Appeals affirmed

his conviction. Caicedo v. State, No. 02-02-00017-CR (Tex. App.—Fort Worth Mar. 20, 2003) (not

designated for publication).

        Applicant contends that trial counsel rendered ineffective assistance at his punishment

hearing. After holding evidentiary hearings, the trial court determined that trial counsel’s conduct
                                                                                                    2

was deficient and Applicant was prejudiced. It recommended that we grant Applicant a new

punishment hearing. Relief is granted. The sentence in cause number 0802114D in the 371st

District Court of Tarrant County is set aside, and Applicant is remanded to the custody of the Sheriff

of Tarrant County for a new punishment hearing. The trial court shall issue any necessary bench

warrant within 10 days after the mandate of this Court issues.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: September 16, 2015
Do not publish